Title: From George Washington to Major General Nathanael Greene, 15 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Sir
          Morris Town Decr 15th 1779
        
        I have directed General DuPortail to meet you tomorrow morning that you may in conjunction with him examine all the grounds in the environs and make a written report to me without delay of the different spots which appear most proper to be occupied in case of any movement of the enemy towards us, pointing out the comparitive advantages and disadvantages of each.
        You will consider the several positions as relative to an army of ten thousand men in two lines, Three divisions in the 1st and two divisions in the second—This I propose for the order of battle as far as the nature of the ground will permit. I am Sir your most Obed. ser.
        Be pleased to send the inclosed immediately to General DuPortail and propose an hour of meeting.
       